Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 17/258,172 filed on 01/06/2021. This application is a 35 USC §371 of International Application No. PCT/CN2018/113905 filed on 11/05/2018. A preliminary amendment filed with the application is entered. Claims 8, 14, and 20 have been amended. Claims 9, 12, 15, 21, 24, 26-49 are cancelled. Claims 1-8, 10-11, 13-14, 16-20, 22-23, and 25 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). A certified copy of Patent Application No. CHINA 201811123667.5 filed on 09/26/2018, has been made of record.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 01/06/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 16 is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 16 depends on a cancelled claim rendering it indefinite. For the purpose of examination, this claim is assumed to read as follows (following analogous claim 4).
 	“Claim 16. (amended) The user equipment according to claim [[15]]14, wherein the processing circuit is further configured to: determine, based on the SRS resource set indication information, [[a]]an SRS resource set where the transmit beam for sending the uplink signal lies; and determine, based on the SRS resource indication information, the transmit beam for sending the uplink signal from the SRS resource set.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-8, 10-11, 13-14, 16-20, 22-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 20200137592 A1; hereinafter “Guo”) in view of 3GPP R1-1809122 (Huawei, HiSilicon, 3GPP TSG RAN WG1 Meeting #94, Gothenburg, Sweden, August 20th– 24th , 2018; hereinafter ”NPL1”).

Regarding claim 1, Guo discloses a network side equipment, comprising a processing circuitry ([0049] As shown in FIG. 2, the eNB 102 includes multiple antennas 205a-205n, multiple RF transceivers 210a-210n, transmit (TX) processing circuitry 215, and receive (RX) processing circuitry 220. The eNB 102 also includes a controller/processor 225, a memory 230, and a backhaul or network interface 235.) configured to:
configure, from among a plurality of transmit beams on a plurality of antenna panels of a user equipment, a set of transmit beams for sending an uplink signal for the user equipment ([006] The BS comprises at least one processor configured to determine information comprising a direction of a Tx beam and a pattern of a beam sweeping of a set of Tx beams and a transceiver configured to transmit, to a UE, a downlink message comprising the configuration information that includes the direction of the Tx beam and the pattern of the beam sweeping of the set of Tx beams for SRSs; [0113] In some embodiments, the UE can be configured with following information and can be requested to apply the configured Tx beams on the configured NR-SRS resources… In another example of the information of Tx beams that the UE is requested to apply on the NR-SRS resource, the information can include the number of Tx beams and the indices of Tx beams. The information can also include the example for UE to select one or a subset or set or all the Tx beams. In yet another example of the information of mapping between configured/selected Tx beam indices and NR-SRS resources, the information can be signaled through a Tx beam state information.); and
 generate configuration information indicating the set of transmit beams for sending the uplink signal ([0225] As illustrated in FIG. 13, the method 1300 starts at step 1305. In step 1305, the UE receives, from a base station (BS), a downlink message comprising configuration information that includes a direction of transmit (Tx) beam and a pattern of the beam sweeping of a set of Tx beams for sounding reference signals (SRSs); the transmission of a message with configuration information of the Tx beam indicates generation of such configuration information.).
But Guo does not explicitly disclose configuring, from among a plurality of transmit beams on a plurality of antenna panels of a user equipment, a transmit beam for sending an uplink signal for the user equipment.
However, in the same field of endeavor, NPL1 discloses a network side equipment, configured to: configure, from among a plurality of transmit beams on a plurality of antenna panels of a user equipment, a transmit beam for sending an uplink signal for the user equipment (Sec. 3.1 and Figs. 2 and 3: To enhance the efficiency of UL beam training and save the UE’s power, gNB (= a network side equipment) may need to select some of the UE Tx panels (other than all of the panels) for the beam training… the selected panel(s) need to be indicated to UE so that UE can perform the UL beam sweeping only within the selected panel (s)… Each of the SRS resource for CB/NCB can be configured with one UL beam through a reference RS indication (CSI-RS resource indicator, SSB resource indicator or SRS resource indicator). For UE with multiple panels, the reference RS indication should include both panel selection information and specific beam information within the selected panel(s) to instruct UE to transmit the SRS (= uplink signal) as illustrated in Figure 3.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the network side equipment of Guo, based on the above teaching from NPL1, to derive the limitations of claim 1, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enhance the efficiency of UL beam training and save the UE’s power.



Regarding claim 2, Guo and NPL1 disclose the limitations of claim 1 as set forth, and Guo further discloses wherein the plurality of antenna panels of the user equipment are in one-to-one correspondence to a plurality of SRS resource sets ([0153] Another scheme is that the UE map each antenna panel to one NR-SRS resource group and then the gNB can measure and select the beams of each NR-SRS resource group; [0155] The UE can be requested to apply the Tx beams on the NR-SRS resources as follows: the UE sweeps the Tx beams across NR-SRS resources in each NR-SRS resource group; the set of Tx beams applied on different NR-SRS resource group can be same or different; and the gNB may select one or more Tx beams (i.e., NR-SRS resource) among each NR-SRS resource group.). 
Furthermore, NPL1  discloses wherein one or more transmit beams on each of the plurality of antenna panels are in one-to-one correspondence to SRS resources in an SRS resource set (Sec. 3.1 Each of the SRS resource for CB/NCB can be configured with one UL beam through a reference RS indication (CSI-RS resource indicator, SSB resource indicator or SRS resource indicator).).  

Regarding claim 3, Guo and NPL1 disclose the limitations of claim 2 as set forth, and Guo further discloses wherein the processing circuitry is further configured to: generate configuration information such that the configuration information comprises SRS resource set indication information and SRS resource indication information ([0113] In some embodiments, the UE can be configured with following information and can be requested to apply the configured Tx beams on the configured NR-SRS resources. In one example of the information of one or a subset of a set of NR-SRS resources, the information can include the number of selected NR-SRS resources and the indices of NR-SRS resources, e.g., M NR-SRS resource out of K NR-SRS resources configured through RRC signaling.).  

Regarding claim 4, Guo and NPL1 disclose the limitations of claim 3 as set forth, and Guo further discloses wherein the SRS resource set indication information indicates an SRS resource set where the transmit beam for sending the uplink signals lies, and the SRS resource indication information indicates a resource which is occupied by the transmit beam for sending uplink signal in the SRS resource set ([0113] In another example of the information of Tx beams that the UE is requested to apply on the NR-SRS resource, the information can include the number of Tx beams and the indices of Tx beams. The information can also include the example for UE to select one or a subset or set or all the Tx beams. In yet another example of the information of mapping between configured/selected Tx beam indices and NR-SRS resources, the information can be signaled through a Tx beam state information.).  

Regarding claim 5, Guo and NPL1 disclose the limitations of claim 1 as set forth, and Guo further discloses wherein the processing circuitry is further configured to: generate configuration information such that the configuration information comprises an RRC parameter, to instruct the user equipment to send the uplink signal using a transmit beam corresponding to the RRC parameter ([0113] In some embodiments, the UE can be configured with following information and can be requested to apply the configured Tx beams on the configured NR-SRS resources. In one example of the information of one or a subset of a set of NR-SRS resources, the information can include the number of selected NR-SRS resources and the indices of NR-SRS resources, e.g., M NR-SRS resource out of K NR-SRS resources configured through RRC signaling… In yet another example of the information of mapping between configured/selected Tx beam indices and NR-SRS resources, the information can be signaled through a Tx beam state information).  .  

Regarding claim 6, Guo and NPL1 disclose the limitations of claim 5 as set forth, and Guo further discloses wherein the transmit beam corresponding to the RRC parameter represents a transmit beam used by an uplink signal corresponding to the RRC parameter ([0113] In some embodiments, the UE can be configured with following information and can be requested to apply the configured Tx beams on the configured NR-SRS resources. In one example of the information of one or a subset of a set of NR-SRS resources, the information can include the number of selected NR-SRS resources and the indices of NR-SRS resources, e.g., M NR-SRS resource out of K NR-SRS resources configured through RRC signaling… In yet another example of the information of mapping between configured/selected Tx beam indices and NR-SRS resources, the information can be signaled through a Tx beam state information).

Regarding claim 7, Guo and NPL1 disclose the limitations of claim 6 as set forth, and Guo further discloses wherein the uplink signal corresponding to the RRC parameter comprises at least one of: an uplink data signal corresponding to the RRC parameter, an uplink control signal corresponding to the RRC parameter, and an uplink reference signal corresponding to the RRC parameter ([0230] The gNB and the UE need to select one from those beams for the best link quality between the gNB and the UE. The uplink transmission between the gNB and the UE, including for example, the uplink control channel PUCCH, the uplink data channel PUSCH is transmitted by some UE's transmission mechanism with those selected Tx beams.).  

Regarding claim 8, Guo and NPL1 disclose the limitations of claim 1 as set forth, and Guo further discloses wherein the uplink signal comprises a non-data signal, the uplink non-data signal comprises an uplink reference signal and an uplink control signal ([0230] The gNB and the UE need to select one from those beams for the best link quality between the gNB and the UE. The uplink transmission between the gNB and the UE, including for example, the uplink control channel PUCCH, the uplink data channel PUSCH is transmitted by some UE's transmission mechanism with those selected Tx beams.), and 
wherein the processing circuitry is further configured to: send the configuration information to the user equipment through high layer signaling ([0242] In one example, the gNB can indicate one Tx beam mode and the information of the uplink channel on which the UE is requested to use the indicated Tx beam. The indication can be signaled through RRC message (= high layer signaling), MAC-CE or DCI.).   

Regarding claim 10, Guo and NPL1 disclose the limitations of claim 1 as set forth, and Guo further discloses wherein the uplink signal comprises a data signal, and wherein the processing circuitry is further configured to: send the configuration information to the user equipment through low layer signaling ([0242] In one example, the gNB can indicate one Tx beam mode and the information of the uplink channel on which the UE is requested to use the indicated Tx beam. The indication can be signaled through RRC message, MAC-CE or DCI (= lower layer signaling).).  

Regarding claim 11, Guo and NPL1 disclose the limitations of claim 1 as set forth, and Guo further discloses wherein the processing circuit is further configured to: identify the plurality of transmit beams on the plurality of antenna panels of the user equipment based on a beam scanning process of the user equipment ([0208] In one embodiment, a UE can be requested to report the information related with a number of UL transmit beams that may be needed for beam sweeping operation for UL beam management. [0215] One UL beam management process can correspond to the UL beam sweeping from one UE transmit antenna panel; [0220] In one embodiment, a UE can be configured with one or more than one UL beam management process. [0225] As illustrated in FIG. 13, the method 1300 starts at step 1305. In step 1305, the UE receives, from a base station (BS), a downlink message comprising configuration information that includes a direction of transmit (Tx) beam and a pattern of the beam sweeping of a set of Tx beams for sounding reference signals (SRSs).). 

Claim 13 is rejected on the same grounds set forth in the rejection of claim 1. Claims 13 recites corresponding features to those in claim 1, from the perspective of a user equipment.

Claim 14 is rejected on the same grounds set forth in the rejection of claims 2 and 3. Claims 14 recites corresponding features to those in claims 2 and 3, from the perspective of a user equipment.

Claims 16-20 and 22-23 are rejected on the same grounds set forth in the rejection of claims 4-8 and 10-11, respectively. Claims 16-20 and 22-23 recite corresponding features to those in claims 4-8 and 10-11, respectively, from the perspective of a user equipment.

Claim 25 is rejected on the same grounds set forth in the rejection of claim 1. Claims 25 recites similar features as in claim 1, from the perspective of a method performed by a network side equipment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471